Citation Nr: 1501862	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cardiac disability, to include arteriosclerotic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Regional Office (RO) in Muskogee, Oklahoma.  The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking service connection for a cardiac disability, to include arteriosclerotic heart disease.  The Veteran has asserted that his cardiac disability was incurred in service and also is presumptively linked with his herbicide exposure in service.  A March 1970 separation examination notes the Veteran had chest pain in 1966 and 1970.  

The Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicide.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The most recent cardiac assessment of the Veteran in private treatment note dated July 2014 indicates that he has been diagnosed with a supraventricular tachycardia, but presents with a history of chest pain and syncope of unknown etiology.  

The Board notes the July 2014 opinion of the examining physician linking the Veteran's "current heart condition" with exposure to herbicide in service, however, the physician did not provide any rationale for their opinion.  The Board additionally notes that the Veteran has provisional diagnoses with the underlying etiology currently unclear according to the most recent July 2014 private cardiac assessment.  

Under these circumstances, the Veteran should be afforded a VA examination to determine the likely etiology of any cardiac disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran and ask that he identify all updated treatment records from health care providers who have treated him for a cardiac condition.

The Veteran should also be notified that he may submit any other medical evidence or treatment records to support this claim.

2.  Schedule the Veteran for a VA heart examination.  The claims file should be made available to the.  All indicated tests and studies should be completed.  The examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current diagnosis of IHD or CAD; and,

b.  If not, whether any diagnosed cardiovascular disorder had its onset during active service or is related to any incident of service, to include exposure to herbicides.

In providing the opinion as to whether any diagnosed cardiovascular disorder had its clinical onset during active service, the examiner should note the March 1970 separation examination showing the Veteran had chest pain in 1966 and 1970.

In providing the opinion as to whether any diagnosed cardiovascular disorder had its clinical onset during active service, the examiner should note and comment on the
July 2014 private cardiac assessment.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

